Order reversed, with leave to the defendant to answer within twenty days from service of order, setting up in said answer the defense of lack of jurisdiction by reason of the non-residence of the plaintiff; and the matter remitted to the court at Special Term for consideration of the defendant’s alternative motion to stay proceedings herein pending determination of the matrimonial suit between the parties pending in the State of Michigan. No opinion. Present — Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ.